Citation Nr: 9914307	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-41 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for an ulcer.

2.  Entitlement to service connection for an intestinal 
condition.

3.  Entitlement to service connection for allergies.

4. Entitlement to service connection for a skin rash.

5.  Entitlement to an increased (compensable) evaluation for 
numbness of the right thigh due to neuropathy of the lateral 
cutaneous nerve.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1947 to July 1953, 
from September 1953 to May 1955, and from April 1957 to May 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The issues of entitlement to service connection for a skin 
rash and entitlement to an increased evaluation for numbness 
of the right thigh due to neuropathy of the lateral cutaneous 
nerve will be addressed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between any current ulcer or intestinal condition and 
service.

2.  There is no competent medical evidence of a nexus or link 
between any current allergic rhinitis and service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim to 
establish entitlement to service connection for an intestinal 
condition or ulcers.  38 U.S.C.A. § 5107 (West 1991). 

2.  The veteran has not submitted a well-grounded claim to 
establish entitlement to service connection for allergies.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he now suffers from ulcers, an 
intestinal condition and allergies as a result of his active 
service.  In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claims for service connection are 
plausible.  

The veteran has theorized that he has an intestinal condition 
and ulcers which began in service.  Service medical records 
do not show a chronic intestinal condition or ulcers.  VA 
outpatient treatment records, Air Force medical center 
treatment records and private medical records show no 
treatment or diagnosis of an ulcer for many years following 
service.  The veteran was first treated for a gastric ulcer 
in December 1986 when he was hospitalized for four days.  
Reports indicate that this condition was secondary to aspirin 
use.  There has been no medical opinion relating this 
condition to service.  

The veteran was treated for hemorrhoids immediately following 
service at an Air Force facility.  In July 1972, he was 
treated for intestinal problems described as diarrhea.  At 
that time, he received medication to control his symptoms.  
There is no record of ongoing treatment.  

Later records show evaluation and treatment of chronic 
diarrhea dating from 1993.  In February 1994, the veteran 
reported almost daily diarrhea.  Evaluation ruled out the 
likelihood of irritable bowel disease.  The assessment was 
chronic idiopathic diarrhea.  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself." Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  

In this case, the veteran must provide medical evidence of a 
nexus or link between his claimed current disorder and 
service.  It is noted that service-connection is already in 
effect for hemorrhoids.  No medical records demonstrate and 
no medical opinion suggests that that any current intestinal 
condition or ulcer is related to service.  The gap in time 
between service and the first findings of an ulcer in 1986 
precludes a finding that this condition was chronic in 
service.  There was no continuity of symptomatology from the 
time of separation from service and the time the ulcer was 
discovered in December 1986.  Although the veteran has urged 
that these conditions began in service, the Board finds that 
there is no medical evidence of such a connection.  Lay 
testimony is not competent to prove a matter requiring 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993).  It 
is the province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), and, since he 
has no medical expertise, the lay opinion of the veteran does 
not provide a basis upon which to make any finding as to the 
origin or development of his condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In the absence of competent medical evidence that his ulcer 
or an intestinal condition is related to service, the 
veteran's claim of entitlement to service connection for 
these disabilities is not well grounded and must be denied on 
that basis.  In the absence of a well grounded claim, VA is 
under no duty to assist him in developing the facts pertinent 
to that claim.  See Epps, 126 F.2d at 1468. 

B.  Allergies

The veteran asserts that he developed allergies in service.  

In addition to the general rules regarding service 
connection, under 38 C.F.R. § 3.380 (1997), diseases of 
allergic etiology, including bronchial asthma and urticaria, 
may not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  Id.

Service medical records include several notations of symptoms 
of pharyngitis, upper respiratory congestion and nasal 
congestion.  The veteran's separation physical examination 
report, however, shows no chronic condition related to 
allergies.  Records from Clark L. Anderson, M.D., show 
treatment of allergic rhinitis in 1990.  At that time, the 
veteran reported a two year history of nasal congestion.  
This condition was not reported to be related to service or 
any incidents of service.  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey, 7 Vet. App. at 405.  The veteran has 
failed to present medical evidence of a relationship between 
any current allergy or allergic rhinitis and service.  There 
is no competent (i.e., medical) evidence suggesting that the 
veteran's claimed disorder is related to or otherwise had its 
origin during the veteran's active military service.  

As discussed earlier in this decision, the statements of the 
veteran and other lay witnesses are not considered competent 
evidence to prove a matter requiring medical expertise.  See 
Layno, 6 Vet. App. at 469.  As noted previously, since 
neither the veteran nor the other individuals submitting lay 
statements has any medical expertise, their lay opinions do 
not provide a basis upon which to make any finding as to the 
origin or development of his condition.  See Espiritu, 2 Vet. 
App. at 494-5; Jones, 7 Vet. App. at 137.  Moreover, there is 
no evidence that an allergy was chronic in service, and to 
the extent that the veteran's assertions in this case 
constitute evidence of continuity of symptomatology since 
service, the Board notes that competent evidence has not been 
submitted that relates a present condition to that 
symptomatology.  See Savage, supra.  In the absence of 
competent supporting medical evidence, the veteran's claim of 
entitlement to service connection for an allergy is not well 
grounded and must be denied on that basis.  

C.  Additional Consideration

As the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims 
discussed above, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims, and an 
explanation as to why his current attempt fails.


ORDER

Service connection for an ulcer is denied.

Service connection for an intestinal condition is denied.

Service connection for allergies is denied.


REMAND

The Board finds that further medical development and 
adjudication by the RO are required with respect to the claim 
of entitlement to service connection for a skin rash, as well 
as the claim for an increased evaluation for numbness of the 
right thigh due to neuropathy of the lateral cutaneous nerve 
prior to further review by the Board at this time.

The veteran claims that he currently suffers from a skin 
condition which developed during his twenty years of active 
service.  The record shows that the veteran currently suffers 
from skin rashes, and that he was treated for rashes 
throughout service.  The exact nature of his current 
condition is unclear.  

The RO has denied the veteran's claim for service connection 
for a skin rash based on the finding that the condition was 
not shown post-service until October 1971.  However, the 
record shows treatment for this condition in June 1971.  
Moreover, the veteran had recurrent treatment for skin 
problems in service.  The veteran has alleged that he was 
treated at various facilities, including a facility in Japan, 
for his skin problems.  However, the exact nature of his 
current skin condition is unclear.  

The Board finds that, considering the inservice treatment, 
the treatment shortly after service, and the presence of a 
current skin condition, the veteran has submitted a claim 
that is plausible, meritorious on its own or capable of 
substantiation.  As such, the claim for entitlement to 
service connection for a skin rash is well-grounded.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Thus, 
further development is appropriate to assist the veteran in 
developing facts pertinent to his claim.  

Next, the Board notes that there is no current examination 
with regard to the veteran's claim for an increased 
evaluation. 

In light of this, the Board has concluded that further 
action, to include examination of the veteran and the RO's 
adjudication of the veteran's two claims, is needed, and, in 
the event that the claim continues to be denied, notice to 
the veteran of the most recent rating criteria is also 
required so that he may respond with any appropriate argument 
in support of his alleged entitlement to the claimed benefit.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
appropriate examinations to evaluate 
his current manifestations of numbness 
of the right thigh due to neuropathy of 
the lateral cutaneous nerve and to 
identify the nature of any current skin 
condition.  The examiner should be 
asked to render an opinion as to 
whether any current skin condition is 
related to the conditions for which the 
veteran was treated in service.  The 
claims folder, including a copy of this 
REMAND, should be provided to the 
physician for review.  The complete 
rationale for each opinion expressed 
should explicitly be set forth in a 
report.  

2.  The RO should then review the 
examination report to determine if it 
is in compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

3.  When the development requested has 
been completed, the RO should 
readjudicate the claim for service 
connection for a skin rash, as well as 
the claim for increased evaluation for 
numbness of the right thigh due to 
neuropathy of the lateral cutaneous 
nerve on the basis of all the evidence 
of record, as well as all pertinent 
laws and regulations, including Karnas, 
1 Vet. App. at 312-313.  

4.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond 
before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

